DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
The amendment filed on 5/2/2022 is acknowledged. Claim 1 is amended, claim 3 is canceled. Currently claims 1, 4-13 and 24-25 are pending in the application with claims 9-13 being withdrawn from consideration.
Previous objection is withdrawn in view of the above amendment.
Previous 112 rejections of claim 3 are withdrawn in view of the cancelation of the claim.
Previous prior art rejection is maintained since the amendment is insufficient to overcome the rejection and Applicant’s arguments are not persuasive. See response to arguments below.
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
Applicant cites MPEP 716.02(e) and argues that Applicant has shown unexpected results of the claimed invention over prior art by comparing Zn(TFSI)2 with LiTFSI, a subject matter that exist in the art.  Applicant argues that Applicant has shown Zn(TFSI)2 performs better than LiTFSI in Figs. 3 and 4. 
In Fig. 3, Applicant shows the four different characteristic photovoltaic parameters of sprio-MeOTAD/LiTFSI and spiro-MeOTAD/Zn(TFSI)2. Fig. 4 shows the measurements of the hole conductor layer at various concentrations of Zn(TFSI)2 from 15 mole% to 35 mole% with the highest PCE(%) being at 30 mole% and 35 mole%.
However, Applicant’s Figs. 3 and 4 do not show unexpected results of the claimed invention over prior art for the following reasons:
1) Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness. See MPEP 716.02(b)(III). In this case, Applicant does not provide a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. Burschaka suggests using a dopant comprising a metal complexes comprising metal such as Zn ([0076-0077]) and an anion such as TFSI (see [0202]). Kessler discloses using dopant Zn(TFSI)2 to increase the electrical conductivity (of the hole transport layer, see [0004-0016], [0017-0029]). Literally, Kessler is relied upon for teaching a formula of a metal complexe comprising Zn metal and TFSI anion suggested by Burschaka. Therefore, the closest prior art which is commensurate in scope with the claims is a metal complex comprising metal of Zn and an anion of TFSI such as Zn(TFSI)2 at a concentration of 0.05 to 10 mole% in any hole transport layer, not LiTFSI with unknown concentration in spiro-MeOTAD, nor Zn(TFSI)2 at a concentration of 15-35 mole% in spiro-MeOTAD. 
2) Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). See MPEP.02(d). 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d).
In this case, Applicant claims the dopant selected from Zn(TFSI)2 and Zn(TFMS)2 and combination thereof (see claim 1), not only Zn(TFSI)2; Applicant claims the concentration of 0.05 to 10 mol%, not 15-35 mole% which is completely outside the claimed range; Applicant claims any hole matrix material, not only spiro-MeOTAD. In addition, Applicant does not explain what perovskite particularly being used in Figs. 3 and 4.
Zn(TFSI)2 is insufficient to represent the claimed range of Zn(TFSI)2, Zn(TFMS)2, and combinations thereof.
15-35 mole% cannot represent the claimed range of 0.05 to 10 mol%. Applicant shows the optimum performance of Zn(TFSI)2 is at 30 mol% and 35mol%, and not in the claimed range 0.05-10 mol%. In other words, the claimed range of 0.05-10 mol% does not have unexpected results of according to Applicant’s own disclosure, and Applicant does not show the criticality of the claimed range of 0.05-10 mol%.
Spiro-MeOTAD is insufficient to represent an indefinite range of matrix material for the hole conducting layer.
Unknown perovskite cannot represent the claimed “absorber layer comprises a metal complex having tin and/or lead as central atom which contain at least one anion in the form of a halide or pseudohalide”.
3) An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). See MPEP 716.02(e).
In this case, Applicant does not compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. As explain above, both cited references disclose using dopant of Zn metal and TFSI dopant at a concentration selected to be within the claimed range of 0.05 to 10 mol%. See the rejection above. Application does not compare the claimed subject matter with the closest prior art as explained in reasons 1) and 2) above.
In addition, the comparison shown in figs. 3 and 4 are not identical to Applicant’s claims and even the prior art, Applicant does not provide any explanation regarding such deviation. 
4) Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984) (Claimed compounds differed from the prior art either by the presence of a trifluoromethyl group instead of a chloride radical, or by the presence of an unsaturated ester group instead of a saturated ester group. Although applicant compared the claimed invention with the prior art compound containing a chloride radical, the court found this evidence insufficient to rebut the prima facie case of obviousness because the evidence did not show relative effectiveness over all compounds of the closest prior art. An applicant does not have to test all the compounds taught by each reference, "[h]owever, where an applicant tests less than all cited compounds, the test must be sufficient to permit a conclusion respecting the relative effectiveness of applicant’s claimed compounds and the compounds of the closest prior art." Id. (quoting In re Payne, 606 F.2d 303, 316, 203 USPQ 245, 256 (CCPA 1979)) (emphasis in original). See MPEP 716.02(3)(II).
Even though Applicant compare one claimed dopant of Zn(TFSI)2 to one dopant of LiTFSI disclosed by Burschaka and Kessler, but such evidence is insufficient to rebut the prima facie case of obviousness because the evidence does not show relative effectiveness over all claimed compounds and over all compounds of the closest prior art. It is noted that both Burschaka and Kessler describe dopant comprising Zn metal and TFSI anion, and Applicant does not even limit the dopant to Zn(TFSI)2 only and matrix material to be spiro-MeOTAD only in claims 1 and 6.
5) Although evidence of unexpected results must compare the claimed invention with the closest prior art, applicant is not required to compare the claimed invention with subject matter that does not exist in the prior art. In re Geiger, 815 F.2d 686, 689, 2 USPQ2d 1276, 1279 (Fed. Cir. 1987) (Newman, J., concurring) (Evidence rebutted prima facie case by comparing claimed invention with the most relevant prior art. Note that the majority held the Office failed to establish a prima facie case of obviousness.); In re Chapman, 357 F.2d 418, 148 USPQ 711 (CCPA 1966) (Requiring applicant to compare claimed invention with polymer suggested by the combination of references relied upon in the rejection of the claimed invention under 35 U.S.C. 103  "would be requiring comparison of the results of the invention with the results of the invention." 357 F.2d at 422, 148 USPQ at 714.) See MPEP 716.02(e)(III).
Applicant does not compare the claimed invention with the closest prior art. Both Burschaka and Kessler describe dopant comprising Zn metal and TFSI anion, and Kessler explicitly the dopant comprising Zn metal and TFSI anion having a formula of Zn(TFSI)2. In addition, Applicant does not show unexpected result of the claimed range of concentration of 0.05-10 mol%.
 Accordingly, Applicant’s evidence is insufficient to show unexpected results of the claimed invention over the prior art which is commensurate in scope with the claims. Therefore, the prior rejection is maintained. Below is the copy of previous prior art rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-8 and 24-25 are rejected under 35 U.S.C. 103 as obvious over Burschaka et al. (US 2016/0233439) in view of Kessler et al. (WO 2017/102861 having an English equivalence of US 2018/0331308)
Regarding claims 1, and 24-25, Burschaka et al. discloses a solar cell comprising:
 two contact layers (see Au and FTO glass, Figure 18A); and 
a layer stack (see HTL and TiO2/perovskite) between the contact layers (see Figure 18A), wherein the layer stack layer comprising:
a perovskite absorber (see Perovskite in Figure 18A); and 
at least one semiconducting layer comprising a hole conducting lay (see HTL in Figure 18A) between the perovskite layer (or Perovskite) and the anode (see Au).
Burschaka et al. discloses the perovskite having a formula WYX3 ([0333]) and more specifically WPbX3 or WSnX3 ([0342]), wherein X is a halide anion (see [0341]). It is noted that Sn is tin and Pb is lead. Therefore, the perovskite absorber of Burschaka et al., e.g. WPbX3 or WSnX3, corresponds to the instant claimed “the absorber layer composed of a metal-organic material which crystallizes in a three dimensional perovskite crystal lattice, where the absorber comprises a metal complex having tin or lead as central atom which contains at least one anion in the form of halide”.
Burschaka et al. discloses using metal complexes for doping the hole transporting layer ([0020-0021]) with the metal comprising Zn (see [0076-0077]) and the anion of TFSI (see [0202]), wherein the weight percentage of the dopant, e.g. the complex, is 0.001 to 10% ([0208]). Burschaka et al. also teaches using spiro-MeOTAD or 2,2’,7,7’-tetrakis(N,N-di-p-methoxyphenylamine)-9,9-spirobifluorene in the examples (see examples 10-11).
Burschaka et al. does not explicitly teach the zinc-containing dopant to be selected from Zn(TFSI)2, Zn(II) bis(trifluoromethanesulfonyl)imide, Zn(TFMS)2 such that the hole conducting layer comprising from 0.05 to 10 mol% of the zinc containing dopant.
Kessler et al. discloses including zinc-containing p-dopant such as Zn(TFSI)2 ([0004-0016]) to in a hole transport layer ([0017-0029]) to increase the electrical conductivity ([0005]). Kessler et al. also discloses Zn(TFSI)2 is commercially available and is particularly easily accessible ([0008]). It is noted that Zn(TFSI)2 is Zn(II) bis(trifluoromethanesulfonyl)imide.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the solar cell of Burschaka et al.  et al. by using Zn(TFSI)2 , e.g. Zn(II) bis(trifluoromethanesulfonyl)imide, to dope the hole conducting layer (HTL) to increase the electrical conductivity as taught by Kessler et al., because Kessler et al. teaches Zn(TFSI)2 is commercially available and is particularly easily accessible ([0008]). 
In such modification, the molar concentration of the Zn(TFSI)2 in hole transport layer with spiro-MeOTAD as the matrix material is calculated to be 0.196 mol% [(0.1g÷625.68gmol-1)/(00.1g÷625.68gmol-1 + 99.9g÷1225.43gmol-1)] to 17.87 mol%  [(10g÷625.68gmol-1)/(10g÷625.68gmol-1 + 90g÷1225.43gmol-1)] using Zn(TFSI)2  molecular weight of 625.68g/mol and spiro-MeOTAD molecular weight of 1225.43g/mol and the weight percentage of 0.001 to 10% taught by Burschaka et al.
Modified Bruschaka et al. does not explicitly disclose the range of zinc-containing dopant of 0.05 to 10 mol% (claim 1), 0.1 to 7 mol% (claim 24), or 0.1 to 2 mol% (claim 25).
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 0.196 to 10 mol%, 0.196 to 7 mol%, or 0.196 to 2 mol% of the range 0.196 mol% to 17.87 mol% disclosed by modified Burschaka et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 6, modified Bruschaka et al. discloses a solar cell as in claim 1 above, wherein the matrix material is spiro- OMeTAD (see claim 1 above) and Burschaka et al. discloses using one or more hole transporting materials selecting from spiro- OMeTAD ([0073], [0205]), PEDOT, PVK, PANI (or polyaniline, see [0316]).
Regarding claims 7-8, modified Bruschaka et al. discloses a solar cell as in claim 1 above, wherein Burschaka et al. discloses the perovskite absorber layer comprises a metal complex WPbX3 ([0342]), wherein W is R10-NH3+ with R10 is C1-C15 ([0345]) and X is a halide anion such as chloride (Cl-), bromide (Br-), iodide (I-), cyanide and isocyanide (CN-, see [0341]). Bruschaka et al. exemplifies W is MA ([0384]). MA is CH3NH3+.
Claim(s) 4-5 are rejected under 35 U.S.C. 103 as obvious over modified Burschaka et al. (US 2016/0233439) as applied to claim 1 above, and further in view of Kuang et al. (WO 2018/007586)
Regarding claims 4-5, modified Bruschaka et al. discloses a solar cell as in claim 1 above.
Modified Bruschaka et al. does not disclose including a diffusion barrier layer between the absorber layer and the at least one semiconducting layer (or HTL), nor do they teach the diffusion barrier layer has a thickness of less than 150 nm.
Kuang et al. discloses including a diffusion barrier layer (e.g. barrier layer) between the perovskite absorber layer (e.g. Perovskite) and the hole conducting layer (e.g. HTM, see figs. 3A-3B, 3E-3J, 3L-3N), wherein the diffusion barrier layer has a thickness between 0.2 nm and several nanometers (see page 5, lines 7-8) for enhanced performance (see page 1, lines 15-16). Between 0.2nm and several nanometers is right within the claimed range of less than 150 nm.
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Bruschaka et al. by incorporating a diffusion barrier (or barrier) having a thickness between 0.2nm and several nanometers between the perovskite absorber layer and the hole conducting layer for enhanced performance as taught by Kuang et al..
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726